DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 105490976 A see attached machine English translated pdf) in view of Shi (US 2002/0009125 A1).

Regarding Claim 10, Sun et al. discloses;
A method of generating and transmitting combined linear frequency modulated signal carrying data (Abstract, Fig. 1: “A linear frequency modulation spectrum based on frequency domain acoustic communication system and communication method”), comprising: 
selecting a frequency-domain vector on the basis of a symbol (Abstract, Fig. 1: “channel coding the input data [symbol] at the transmitting end, a frequency domain linear frequency modulation mapping, subcarrier mapping”); 
transforming the frequency-domain vector into a kernel vector (Abstract, Fig. 1: performing  “inverse fast Fourier transforming” (IFFT) on data that is frequency domain linear frequency modulated and subcarrier mapped); 
generating a time-domain vector by copying the kernel vector (Abstract, Fig. 1: “adding cyclic prefix”- copies and adds element of the IFFT data/kernel vector to generate time-domain vector); 
Sun et al. further teaches transmitting the coded data, to which linear frequency modulation is applied, “to an acoustic channel through an acoustic system” (Abstract, Fig. 1: sending the linear frequency modulation mapped, IFFT processed coded data “to the underwater acoustic channel” through the “acoustic communication system”),  however, they do not teach” 
multiplying elements of the time-domain vector by a signal with linear frequency modulation.
	On the other hand, Shi teaches (Fig. 5, Para. [0022]) transmitting a linear modulated signal by multiplying QPSK encoded data bits with  “frequency chirping waveforms”.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the linear frequency modulated data signal “sent to the underwater acoustic channel” in Sun et al. invention can be generated by multiplying the IFFT encoded data with the linear frequency modulation signal as taught by Shi where doing so would (Shi, Para. [0003]) “improve reliability in wireless channel or other transmission media and to increase the bandwidth efficiency”.

Regarding Claim 13 Sun et al. in view of Shi discloses all as applied to claim 10 above, where Shi  further teaches:
wherein the transforming of the frequency-domain vector further comprises a phase offset for an element of the frequency-domain vector (Para. [0044]: “The phase of the above defined signal in [0, T] is given by” equation 3.  That is a phase offset is applied to a chirp waveform (frequency-domain vector)).  

Regarding Claim 14, Sun et al. in view of Shi discloses all as applied to claim 10 above, where Sun et al. further teaches:
wherein the transforming of the frequency-domain vector is done by Inverse Fourier transform (Abstract, Fig. 1: “frequency domain linear frequency modulation mapping” is then applied to “inverse fast Fourier transforming”).  

Regarding Claim 17, Sun et al. in view of Shi discloses all as applied to claim 10 above, where Sun et al. further teaches:
multiplying of the elements of the time-domain vector further comprises multiplication by windowing function (Abstract, Fig. 1: “and windowing the signal sent to the underwater acoustic channel”).  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 105490976 A see attached machine English translated pdf) in view of Shi (US 2002/0009125 A1) further in view of Shattil (US 2009/0110033 A1).

Regarding Claim 11, Sun et al. in view of Shi discloses all as applied to claim 10 above, however they do not teach:
wherein  a modulus of  elements in the frequency-domain vector is selected to compensate for a frequency response of the acoustic system.
On the other hand, Shattil teaches:
wherein  a modulus of  elements in the frequency-domain vector is selected to compensate for a frequency response of the acoustic system (Para. [0827]: “The selection and/or adaptation of various sample parameters [a modulus]] can be performed to affect the frequency response of the orthogonal-frequency filter 6001 [frequency-domain vector]. Furthermore, the sampler 6011 may optionally include a digital filter (not shown) to provide a predetermined frequency response”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention where parameter in the “frequency domain linear frequency modulation mapping” in Sun et al. in view of Shi’s invention can be selected to affect the frequency response as taught by Shi where doing so would (Shattil, Abstract) “improve interference rejection, reduce multipath fading, and enable operation across non-continuous frequency bands”.

Regarding Claim 12, Sun et al. in view of Shi discloses all as applied to claim 10 above, however they do not teach:
wherein an argument of elements in the frequency-domain vector is selected to minimize peak-to-average power ratio of the kernel vector.
On the other hand, Shattil teaches:
wherein an argument of elements in the frequency-domain vector is selected to minimize peak-to-average power ratio of the kernel vector (Para. [0460]: “The symbols s.sub.n may optionally be weighted by a weighting system 1211. The weighting system 1211 applies a plurality of complex weights w.sub.n  (an argument of elements in the frequency-domain vector) for channel compensation, channel coding, sub-channel coding, CI-based coding, PAPR reduction, encryption, multiple-access, or any combination thereof.”)..
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention where of the “frequency domain linear frequency modulation mapping” in Sun et al. in view of Shi’s invention can apply weights for  PAPR reduction as taught by Shattil where doing so would (Shattil, Abstract) “improve interference rejection, reduce multipath fading, and enable operation across non-continuous frequency bands”.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 105490976 A see attached machine English translated pdf) in view of Shi (US 2002/0009125 A1) further in view of KRÜGER  et al. (EP 3225037B1).

Regarding Claim 15, Sun et al. in view of Shi discloses all as applied to claim 10 above, however they do not teach:
wherein the generating of the time-domain vector further comprises cyclic shifting of the kernel vector.  
	On the other hand, KRÜGER  et al. teaches:
wherein the generating of the time-domain vector further comprises cyclic shifting of the kernel vector (Para. [0038]: “transformed to the time domain via periodic extension, inverse DFT, cyclic shifting”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the IFFT transformed encoded data in Sun et al. in view of Shi’s invention can include cyclic  shifting taught by KRÜGER  et al.  where doing so would (KRÜGER  et al., Para. [0007]) “allow for a wider operating frequency and help to reduce a noise gain.”

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 105490976 A see attached machine English translated pdf) in view of Shi (US 2002/0009125 A1) further in view of  Fanson et al.  (US 2007/0165727 A1 previously cited).

Regarding Claim 16, Sun et al. in view of Shi discloses all as applied to claim 10 above, however they do not teach:
wherein a slope of linear frequency modulation for the signal with linear frequency modulation is controlled by a symbol index.  
	On the other hand, Fanson et al. teaches:
wherein a slope of linear frequency modulation for the signal with linear frequency modulation is controlled by a symbol index (Fig. 10, Para. [0046]: “look up table (LUT) can be constructed to precisely generate the frequency domain LFM values of equation 6, as shown in FIG. 10….the step size through the table is translated to a LUT table index of [0 2 8 2] (as per Equation 7, below) where the last index value (2) is the result of 18 modulo 16.”  That, Symbol index  generates the corresponding slope (“values”) of the LFM).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a slope linear frequency modulation in Sun et al. in view of Shi’s invention can controlled by a symbol index taught by Fanson et al. where doing so would (Fanson  et al., Para. [0011]) allow for “low peak to average power for transmission using limited resolution digital to analog converters and limited linearity amplifiers, and having a narrow correlation peak for matched filter reception.”

Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 105490976 A see attached machine English translated pdf) in view of Shi (US 2002/0009125 A1) further in view of  Indukuriet et al.  (US 2019/0266347 A1).

Regarding Claim 18, , Sun et al. in view of Shi discloses all as applied to claim 10 above, however they do not teach:
wherein the transmitting of the result further comprises combining the result with an audible signal.
		On the other hand, Indukuriet et al. teaches:
wherein the transmitting of the result further comprises combining the result with an audible signal (Para. [0088]: “The acoustic signal may include a combination of audio intended for the user (e.g., music or announcements in the audible frequency band) [an audible signal] and data carried by the ultrasonic modulated signal”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the multiplied output signal in Sun et al. in view of Shi’s invention can be further combined with an audible signal  taught by Indukuriet et al. where doing so would (Indukuriet et al.,  Para. [0042]) “enable users to use sensitive data directly on their user devices by providing cloud-grade security.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633